NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                   Argued June 2, 2020
                                   Decided July 16, 2020

                                          Before

                            JOEL M. FLAUM, Circuit Judge

                            MICHAEL S. KANNE, Circuit Judge

                            MICHAEL B. BRENNAN, Circuit Judge

No. 19‐2582

AIMEE M. APKE,                                  Appeal from the United States District
     Plaintiff‐Appellant,                       Court for the Central District of Illinois.

      v.                                        No. 2:18‐cv‐02098‐EIL

ANDREW M. SAUL, Commissioner of                 Eric I. Long,
Social Security,                                Magistrate Judge.
       Defendant‐Appellee.

                                        ORDER

       Aimee Apke, a 37‐year‐old former cashier, nurse assistant, and in‐home health
care provider, suﬀers from fibromyalgia and other physical and mental health
impairments. She applied for disability insurance benefits and supplemental security
income claiming she was unable to work due to chronic pain and severe symptoms
from her fibromyalgia. The Social Security Administration denied her applications.
Apke timely sought review of the denials, and an administrative law judge determined
she was not disabled under the Social Security Act. After finding there was substantial
evidence supporting the ALJ’s decision, the district court aﬃrmed the denial. We find
no error in the consideration of Apke’s claim, so we aﬃrm.
No. 19‐2582                                                                                   Page 2

                                          I. Background

       Apke was 30 years old in 2014 when she first applied for disability benefits
insurance and supplemental security income. She alleged her disability began in
October 2010.1 She formerly worked as a cashier, a nurse assistant, and an in‐home
health care provider. Shortly after applying for benefits she reported she lived at home
with her family and took care of her three children. She bathed them, cooked for them,
and attended to their needs. Apke’s activities included cleaning the house, washing
clothes, washing dishes, driving, shopping in stores for groceries and household items,
paying bills, attending church regularly, attending her children’s sporting events, and
providing primary care for her youngest child who was not yet in school.

       Additionally, Apke worked part‐time about 20 hours per week answering
phones and assisting customers for her father’s window business. When she felt pain or
fatigue, she was allowed to periodically sit or lay down. Since February 2016, she has
maintained a small home‐based baking business, working about two weekends per
month.

       As part of her benefits applications, Apke submitted medical treatment records.
The treatment notes from 2011 show she complained of fatigue, back pain, and general
all‐over pain. She was treated conservatively for mild degenerative disc disease, joint
pain, and muscle spasms. In 2012, Apke was diagnosed with fibromyalgia for which she
received multiple trigger point injections. She did not require surgery. Over the next
several years, Apke was diagnosed with headaches, which were treated with mild
medication, and borderline diabetes, which was treated through dietary restrictions.
Apke has been treated for mental impairments, including an aﬀective disorder and
anxiety. She has not required psychiatric hospitalization or inpatient care.

       The Social Security Administration denied Apke’s applications initially and again
upon reconsideration. Apke, represented by counsel, requested a hearing before an ALJ.
Prior to the hearing, Apke’s counsel submitted forms from three of Apke’s treating
physicians: Dr. Alao, Dr. Schue, and Dr. Joag. Each was asked to complete and sign an
“abbreviated” residual functional capacity report prepared by Apke’s attorney. The
report included a checklist for the physicians to complete; it did not include open‐ended
questions or request the physicians’ medical opinions regarding Apke’s need to
perform light work. These forms required the physicians to opine whether Apke’s

1During her hearing before the ALJ, Apke amended the alleged onset date to July 2012. The date change
does not impact our analysis.
No. 19‐2582                                                                                           Page 3

subjective complaints were credible. At the hearing, the ALJ heard testimony from Apke
and a vocational expert. After the hearing, the ALJ sought the objective medical opinion
of Dr. Anne Winkler, a rheumatologist who assessed Apke’s ability to perform light
work through a series of open‐ended questions.

        At issue before the ALJ was whether Apke is entitled to disability benefits
pursuant to §§ 216(i) and 223 of the Social Security Act, 42 U.S.C. §§ 416(i) and 423, as
well as supplemental security income under §§ 1602 and 1611 of the Act, 42 U.S.C.
§§ 1381a and 1382.2 The ALJ found that Apke has severe impairments from
fibromyalgia, borderline diabetes, headaches, spine disorder, depression, and anxiety.
But the ALJ determined that Apke does not have an impairment or combination of
impairments that meets or medically equals the severity of one of the impairments
listed in 20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925 or 416.926. After
assessing Apke’s residual function capacity, the ALJ found Apke could perform light
work as defined. See 20 C.F.R. §§ 404.1567(b) and 416.967(b). Although Apke is unable to
perform her previous jobs as a cashier, nurse assistant, or in‐home health care provider,
the ALJ determined that she can perform a significant number of jobs in the national
economy. In reaching this decision, the ALJ considered all of Apke’s symptoms and the
extent to which those symptoms could reasonably be accepted as consistent with the
objective medical and other evidence, including medical opinion evidence. To the ALJ,
Apke’s activities, examinations, and treatments were inconsistent with her allegations
of disabling symptoms. So in February 2017, the ALJ issued a decision aﬃrming the
Administration’s denials of benefits to Apke.

        The Social Security Appeals Council denied Apke’s request for review, making
the ALJ’s ruling the final administrative decision. Apke timely sued in federal district
court seeking judicial review of the administrative decision. See 42 U.S.C. § 405(g). The
district court granted the Commissioner’s motion for summary judgment and aﬃrmed
the Administration’s denial of benefits.

       On appeal, Apke claims the ALJ erred in finding no disability. Specifically, she
argues the ALJ failed to properly weigh the medical opinion evidence or consider the
severity of her subjective fibromyalgia limitations.



2 “Disability” is defined as the inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment or combination of impairments that can be
expected to result in death or that has lasted or can be expected to last for a continuous period of at least
six months. 20 C.F.R. §§ 404.1505, 416.905.
No. 19‐2582                                                                            Page 4

                                         II. Analysis

        We review the district court’s judgment aﬃrming the Commissioner’s decision
de novo. Shideler v. Astrue, 688 F.3d 306, 310 (7th Cir. 2012). “We will uphold an ALJ’s
final decision if the correct legal standards were applied and supported with substantial
evidence.” Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019) (citing Jelinek v. Astrue,
662 F.3d 805, 811 (7th Cir. 2011); 42 U.S.C. 405(g)); see also Gebauer v. Saul, 801 Fed. Appx.
404, 408 (7th Cir. 2020) (“This court directly reviews the ALJ’s decision to determine
whether it applies the correct legal standard and is supported by substantial evidence.”)
(quoting Summers v. Berryhill, 864 F.3d 523, 526 (7th Cir. 2017)). When reviewing the
administrative record, we do not “reweigh the evidence or substitute [our] judgment
for that of the ALJ.” Chavez v. Berryhill, 895 F.3d 962, 968 (7th Cir. 2018); see also Lopez v.
Barnhart, 336 F.3d 535, 539 (7th Cir. 2003) (In assessing social security decisions, this
court does not “reweigh the evidence, resolve conflicts, decide questions of credibility,
or substitute our own judgment for that of the Commissioner.”) (quoting Cliﬀord v.
Apfel, 227 F.3d 863, 869 (7th Cir. 2000).

        In determining whether a disability exists, the ALJ must consider the claimant’s
symptoms under a sequential, five‐step process. See 20 C.F.R. §§ 404.1520(a), 416.920(a).
First, the ALJ must determine whether the claimant was engaged in substantial gainful
activity. 20 C.F.R. §§ 404.1520(b), 416.920(b). Second, the ALJ must assess whether the
claimant has a medically determinable impairment that is “severe” or a combination of
impairments that is “severe.” 20 C.F.R. §§ 404.1520(c), 416.920(c). Third, the ALJ must
evaluate whether the claimant’s impairment or combination of impairments is of a
severity to meet or medically equal the criteria of an impairment listed in the
regulations. 20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925, 416.926.
Before moving onto the next step, the ALJ must also consider the claimant’s residual
functional capacity, which is assessed by considering all claimed impairments including
those that are not severe. 20 C.F.R. §§ 404.1520(e), 404.1545, 416.920(e), 416.945. Next, the
ALJ must determine whether the claimant has the residual functional capacity to
perform the requirements of her past relevant work. 20 C.F.R. §§ 404.1520(f), 416.920(f).
Finally, the ALJ must assess whether the claimant is able to do any other work by
considering her residual functional capacity, age, education, and work experience. 20
C.F.R. §§ 404.1520(g), 416.920(g). If the claimant can do other work, she is not disabled.
While “the ALJ must build a logical bridge from the evidence to his conclusion, [] he
need not provide a complete written evaluation of every piece of testimony and
evidence.” Shideler, 688 F.3d at 310 (quoting Schmidt v. Barnhart, 395 F.3d 737, 744 (7th
Cir. 2005)).
No. 19‐2582                                                                        Page 5

       Here, Apke does not argue the ALJ failed to complete the required five‐step
analysis. Instead, she claims the ALJ erred by not giving enough weight to the medical
opinion evidence of her treating physicians and by failing to consider the severity of her
subjective fibromyalgia limitations. We focus on only these claims.

                             A. Medical Opinion Evidence

       Under federal regulations, “objective medical evidence” may establish the
presence of a medically determinable impairment for disability and social security
purposes. See SSR 12‐2p. Objective medical evidence may be taken from “all of the
evidence in the case record, including the person’s daily activities, medications, and
other treatments the person uses, or has used, to alleviate symptoms; the nature and
frequency of the person’s attempt to obtain medical treatment for symptoms; and
statements by other people about the person’s symptoms.” SSR 12‐2p(IV)(B). The ALJ
must give controlling weight to a treating physician’s opinion if it is “well supported by
medically acceptable clinical and laboratory diagnostic techniques and is not
inconsistent with other substantial evidence.” Punzio v. Astrue, 630 F.3d 704, 710 (7th
Cir. 2011) (citing 20 C.F.R. § 404.1527(d)(2)). The regulations provide several factors the
ALJ should consider in evaluating a treating physician’s opinion: the length, nature, and
extent of the treatment relationship; the frequency of examination; the physician’s
specialty; the types of tests performed; and the consistency and support for the
physician’s opinion. 20 C.F.R. § 404.1527(c). “When treating and consulting physicians
present conflicting evidence, the ALJ may decide whom to believe, so long as
substantial evidence supports that decision.” Dixon v. Massanari, 270 F.3d 1171, 1178
(7th Cir. 2001).

        As noted above, Apke submitted medical opinion evidence from three treating
physicians: Dr. Alao, Dr. Schue, and Dr. Joag. Each completed a form provided by
Apke’s lawyer with the stated purpose of determining Apke’s ability to engage in
sedentary level work. The forms defined sedentary work and asked the physician to
select a diagnosis and to indicate whether the patient’s subjective complaints were
credible. The form completed by Dr. Joag also required her to mark check boxes to
select Apke’s restrictions and predict how frequently Apke might miss work due to her
limitations.

       The ALJ did not rely on the reports prepared by these three physicians because
their expressed opinions merely “rubberstamped” Apke’s subjective complaints. See
Dixon, 270 F.3d at 1178 (“An ALJ may properly reject a doctor’s opinion if it appears to
be based on a claimant’s exaggerated subjective allegations.”). Specifically, the ALJ
No. 19‐2582                                                                         Page 6

found the forms failed to ask open‐ended questions about Apke’s limitations, relied on
Apke’s reported allegations, assumed Apke would be limited to only sedentary work,
and did not include an area for the physicians to describe the type of work Apke was
capable of performing. According to the ALJ, the forms did not accurately assess Apke’s
limitations but rather reflected that the physicians found credible her subjective
complaints.

       Instead, the ALJ gave probative weight to the opinion of Dr. Winkler, a
rheumatologist medical expert whose opinion the ALJ sought after the hearing. Dr.
Winkler opined that Apke could perform light work consistent with the limitations in
the residual functional capacity report. In giving weight to Dr. Winkler’s opinion, the
ALJ found that Dr. Winkler’s opinion was consistent with Apke’s daily activities and
was supported by objective medical findings. In considering all the opinion evidence,
the ALJ decided that Dr. Winkler’s descriptive opinion warranted more weight than the
prepared forms signed by the treating physicians.

       We find no error with this reasoning and decision by the ALJ. An opinion is
entitled to controlling weight only if it is supported both by medical findings and a
consistent record. See 20 C.F.R. § 404.1527(c)(2). “An ALJ may obtain a medical expert’s
opinion for several reasons, including to clarify and explain the evidence or help resolve
a conflict because the medical evidence is contradictory, inconsistent, or confusing and
to determine the claimant’s residual functioning capacity.” Gebauer, 801 Fed. Appx. at
408. The ALJ’s reasoning and decision here favoring Dr. Winkler’s descriptive
evaluation over the “checkbox” approach of Apke’s treating physicians was within the
ALJ’s discretion, Dixon, 270 F.3d at 1178, and appropriate. “The use of a medical expert
can help ALJs resist the temptation to ‘play doctor’ … by evaluating medical evidence
on his or her own.” Gebauer, 801 Fed. Appx. at 408; see e.g., Myles v. Astrue, 582 F.3d 672,
677 (7th Cir. 2009) (finding the ALJ “impermissibly played doctor and reached his own
independent medical conclusion”). As this court has noted recently “[a] medical expert
may be especially helpful when evaluating the severity of a condition—like
fibromyalgia—marked by subjective and fluctuating symptoms.” Gebauer, 801 Fed.
Appx. at 409.

       Apke’s treating physicians provided no opinions as to her need to perform light
or sedentary work. They only completed forms based on Apke’s subjective complaints.
The physicians did not opine whether Apke had a disability for social security
purposes, and they did not rely upon outside objective medical measures including
other attending, reviewing, or examining physicians. In contrast, Dr. Winkler provided
No. 19‐2582                                                                            Page 7

specific reasons why Apke’s impairments did not meet or equal any listed impairment,
and Dr. Winkler gave examples of specific objective medical abnormalities—including
specific medical signs and laboratory findings—to support her assessment. Ultimately,
Dr. Winkler concluded that Apke is capable of performing light work. That conclusion
is supported by specific, objective medical findings and test results, as well as Apke’s
daily activities. For these reasons, the ALJ did not err in giving greater weight to Dr.
Winkler’s medical opinion than to Apke’s treating physicians.

                      B. Severity of Apke’s Subjective Limitations

        Courts have recognized that often there is no objective medical evidence
indicating the presence or severity of fibromyalgia. See Vanprooyen v. Berryhill, 864 F.3d
567, 572 (7th Cir. 2017) (finding that fibromyalgia cannot be measured with objective
tests); see also Criner v. Barnhart, 208 F. Supp. 2d 937, 951 (N.D. Ill. 2002). In the absence
of objective medical evidence, the severity of fibromyalgia symptoms may be evaluated
based on the claimant’s subjective statements regarding the impairment. See SSR 12‐2p;
SSR 16‐3p. When evaluating a claimant’s subjective symptoms, the ALJ follows a two‐
step process. See 20 C.F.R. §§ 404.1529(a), 416.929(a). First, the ALJ considers whether
the claimant’s impairments could reasonably be expected to produce the symptoms she
alleges, such as pain. 20 C.F.R. §§ 404.1529(b), 416.929(b). Second, the ALJ considers
whether the record supports the severity of the symptoms the claimant alleges, such as
debilitating pain preventing work. 20 C.F.R. §§ 404.1529(c), 416.929(c). To do so, the ALJ
will look to the claimant’s reported activity levels and treatment received. This court
will “give the ALJ’s credibility finding ‘special deference’ and will overturn it only if it
is ‘patently wrong.’” Summers, 864 F.3d at 528.

       The ALJ concluded that Apke’s impairments, including her fibromyalgia and
back pain, could reasonably be expected to produce her alleged symptoms. But when
considering Apke’s allegations in light of the full record, the ALJ determined that her
symptoms and limitations were not as severe as she claimed. The ALJ adhered to the
regulations by considering Apke’s own statements regarding her fibromyalgia
limitations. Apke’s reported daily activities— all of which she performed after her
alleged disability onset date—were considered. The ALJ also considered Apke’s
disclosed medical treatment, noting she received only minor doses of prescription
medications and injections. After weighing this evidence, the ALJ concluded that these
reported activities and treatments were inconsistent with Apke’s allegations of
debilitating pain. See e.g., Gebauer, 801 Fed. Appx. at 410 (This court aﬃrmed the ALJ’s
evaluation of claimant’s fibromyalgia symptoms when the ALJ relied on “a lack of
No. 19‐2582                                                                       Page 8

evidence… [of] symptoms associated with the pain that would prevent her from
performing sedentary work.”).

       Apke also claims the ALJ failed to fully consider the severity of her fibromyalgia
limitations. She points to the opinion of Dr. Darrell Snyder, a state agency consultant,
who opined that Apke had “moderate limitations” in her ability to perform activities
within a schedule, maintain regular attendance, and be reasonably punctual. But Dr.
Snyder concluded that Apke “could tolerate normal work expectations” so long as
additional expectations were not placed upon her. Dr. Snyder found no limitations to
Apke’s overall ability to perform a range of simple work. See e.g., Urbanek v. Saul, 796
Fed. Appx. 910, 915 (7th Cir. 2019) (“[T]he agency doctors checked boxes stating [the
claimant] had moderate limitations in these two areas, but they concluded in their
narrative opinions that he could sustain the basic mental demands of unskilled work if
he were limited to performing simple tasks in a structured work environment.”). At any
rate, moderate limitations, on their own, do not mean a claimant is disabled. See Capman
v. Colvin, 617 Fed. Appx. 575, 579 (7th Cir. 2015) (“A moderate limitation is not a
complete impairment.”). Because Apke has failed to show the ALJ’s credibility
determination was patently wrong, we defer to it.

        We conclude the ALJ applied the correct legal standards and supported his
decision with substantial evidence. Accordingly, we AFFIRM the judgment of the
district court affirming the denial of benefits.